Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.76 Page 1 of 56




 1   Raymond M. DiGuiseppe
     The DiGuiseppe Law Firm, P.C.
 2
     4320 Southport-Supply Road, Suite 300
 3   Southport, NC 28461
 4   Tel.: 910-713-8804
     Email: law.rmd@gmail.com
 5
 6   Michael P. Sousa
     Law Offices of Michael P. Sousa, APC
 7   3232 Governor Dr., Suite A
 8   San Diego, CA 92122
     Tel.: 858-453-6122
 9
     Email: msousa@msousalaw.com
10
11   Attorneys for Plaintiffs

12
                          UNITED STATES DISTRICT COURT
13
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
14
     LANA RAE RENNA, an individual;              Case No.: 20-cv-2190-DMS-DEB
15   DANIELLE JAYMES, an individual;
16   HANNAH SPOUSTA, an individual;
     LAURA SCHWARTZ, an individual;              FIRST AMENDED COMPLAINT
17                                                   FOR INJUNCTIVE AND
     MICHAEL SCHWARTZ, an individual;
18   ROBERT MACOMBER, an individual;                DECLARATORY RELIEF
19   CLINT FREEMAN, an individual;
     RICHARD BAILEY, an individual;
20   JOHN KLIER, an individual; JUSTIN
21   SMITH, an individual; JOHN
     PHILLIPS, an individual; PWGG, L.P., a
22   California Limited Partnership;
23   CHERYL PRINCE, an individual;
     DARIN PRINCE, an individual; NORTH
24   COUNTY SHOOTING CENTER, INC.,
25   a California Corporation; RYAN
     PETERSON, an individual;
26
     GUNFIGHTER TACTICAL, LLC, a
27   California Limited Liability Company;
28
                                             1
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.77 Page 2 of 56




 1   FIREARMS POLICY COALITION,
     INC.; SAN DIEGO COUNTY GUN
 2
     OWNERS PAC; CITIZENS
 3   COMMITTEE FOR THE RIGHT TO
 4   KEEP AND BEAR ARMS; and
     SECOND AMENDMENT
 5   FOUNDATION,
 6
                         Plaintiffs,
 7         vs.
 8
     XAVIER BECERRA, in his official
 9   capacity as Attorney General of
10   California; and LUIS LOPEZ, in his
     official capacity as Director of the
11   Department of Justice Bureau of
12   Firearms,
13                        Defendants.
14
15
           Plaintiffs Lana Rae Renna, Danielle Jaymes, Hannah Spousta, Laura
16
17   Schwartz, Michael Schwartz, Robert Macomber, Clint Freeman, Richard Bailey,
18
     John Klier, Justin Smith, John Phillips, PWGG, L.P., Cheryl Prince, Darin Prince,
19
20   North County Shooting Center, Inc., Ryan Peterson, Gunfighter Tactical, LLC,

21   Firearms Policy Coalition, Inc., San Diego County Gun Owners PAC, Citizens
22
     Committee for the Right to Keep and Bear Arms, and Second Amendment
23
24   Foundation (collectively “Plaintiffs”)1, by and through counsel of record, bring this
25
26
27   1
        Collectively, the individual, natural person plaintiffs are referred to as “Individual
     Plaintiffs,” Plaintiffs PWGG, L.P, North County Shooting Center, Inc., and
28
                                                2
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.78 Page 3 of 56




 1   complaint for injunctive and declaratory relief against the named Defendants, and
 2
     allege as follows:
 3
 4                                  INTRODUCTION

 5         1.     This case, as in Duncan v. Becerra, S.D.Cal. no. 3:17-cv-01017- BEN-
 6
     JLB and the closely related Miller v. Becerra, S.D.Cal. no. 3:19-cv-1537-BEN-JLB-
 7
 8   and Fouts v. Becerra, S.D.Cal. no. 3:19-cv-01662-BEN-JLB, is a challenge to the
 9
     State of California’s ban on the sale and personal construction of constitutionally
10
11   protected arms.

12         2.     “In Heller, the U.S. Supreme Court provided a simple Second
13
     Amendment test in crystal clear language. It is a test that anyone can understand.
14
15   The right to keep and bear arms is a right enjoyed by law-abiding citizens to have
16   arms that are not unusual in common use for lawful purposes like self-defense.”
17
     Duncan v. Becerra, 366 F. Supp. 3d 1131, 1142 (S.D. Cal. 2019) (internal quotations
18
19   omitted) (citing District of Columbia v. Heller, 554 U.S. 570, 624, 128 S.Ct. 2783,
20
     171 L.Ed.2d 637 (2008)).
21
22         3.     The State of California’s “Unsafe Handgun Act” handgun ban, Cal.
23   Penal Code §§ 31900, et seq. and 32000, et seq., handgun self-manufacturing ban
24
25
26   Gunfighter Tactical, LLC are referred to as “Retailer Plaintiffs,” and Plaintiffs
     Firearms Policy Coalition, Inc., San Diego County Gun Owners PAC, Citizens
27   Committee for the Right to Keep and Bear Arms, and Second Amendment
28   Foundation are referred to as “Institutional Plaintiffs.”
                                             3
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.79 Page 4 of 56




 1   statute at Penal Code § 29182(e)(2), and Defendants’ regulations, policies, and
 2
     practices enforcing the State’s regulatory scheme (collectively hereinafter referred
 3
 4   to as “California’s Handgun Ban”), individually and collectively prevent adults who

 5   are not disqualified from exercising Second Amendment rights from purchasing
 6
     new, and self-manufacturing, constitutionally protected handguns, and further
 7
 8   prevent licensed retailers from selling such handguns to ordinary law-abiding adults,
 9
     all while exempting politically-favored categories of persons—including those
10
11   under the State’s “Hollywood” exemption for those in the motion picture, television,

12   and video production industry—in violation of the Second and Fourteenth
13
     Amendments to the United States Constitution.
14
15         4.     Plaintiffs acknowledge Pena v. Lindley, 898 F.3d 969 (9th Cir. 2018),
16   but that case, effectively applying rational basis, upheld a prior version of some of
17
     the laws challenged herein and was wrongly-decided. They therefore institute this
18
19   good faith litigation to vindicate their rights, seek to have Pena overruled, and
20
     change the law as required to conform it to the Constitution’s text, our Nation’s
21
22   history and tradition, and as required under the Supreme Court’s binding District of
23   Columbia v. Heller, 554 U.S. 570 (2008), McDonald v. City of Chicago, 561 U.S.
24
     742 (2010), and Caetano v. Massachusetts, 136 S. Ct. 1027 (2016) decisions.
25
26
27
28
                                              4
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.80 Page 5 of 56




 1                                        PARTIES
 2
           5.     Plaintiff Lana Rae Renna is a natural person and a citizen of the State
 3
 4   of California, residing in San Diego County, California.

 5         6.     Plaintiff Danielle Jaymes is a natural person and a citizen of the State
 6
     of California, residing in San Diego County, California.
 7
 8         7.     Plaintiff Hannah Spousta is a natural person and a citizen of the State
 9
     of California, residing in San Diego County, California.
10
11         8.     Plaintiff Laura Schwartz (“L. Schwartz”) is a natural person and a

12   citizen of the State of California, residing in San Diego County, California.
13
           9.     Plaintiff Michael Schwartz (“M. Schwartz”) is a natural person and a
14
15   citizen of the State of California, residing in San Diego County, California.
16         10.    Plaintiff Robert Macomber is a natural person and a citizen of the State
17
     of California, residing in San Diego County, California.
18
19         11.    Plaintiff Clint Freeman is a natural person and a citizen of the State of
20
     California, residing in San Diego County, California.
21
22         12.    Plaintiff Richard Bailey is a natural person and a citizen of the State of
23   California, residing in Coronado, California.
24
           13.    Plaintiff John Klier is a natural person and a citizen of the State of
25
26   California, residing in San Diego County, California.
27
28
                                               5
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.81 Page 6 of 56




 1         14.    Plaintiff Justin Smith is a natural person and a citizen of the State of
 2
     California, residing in San Diego County, California.
 3
 4         15.    Plaintiff John Phillips is a natural person and a citizen of the State of

 5   California, residing in San Diego County, California.
 6
           16.    Plaintiff PWGG, L.P. (“PWG”), a California limited partnership doing
 7
 8   business as “Poway Weapons & Gear” and “PWG Range,” is a licensed firearms
 9
     retailer, shooting range, and training facility in the City of Poway, within San Diego
10
11   County, California.

12         17.    Plaintiff Cheryl Prince (“C. Prince”) is a natural person and a citizen of
13
     the State of California, residing in San Diego County, California.
14
15         18.    Plaintiff Darin Prince (“D. Prince”) is a natural person and a citizen of
16   the State of California, residing in San Diego County, California.
17
           19.    Plaintiff North County Shooting Center, Inc. (“NCSC”), a California
18
19   corporation, is a licensed firearms retailer, shooting range, and training facility in the
20
     City of San Marcos, within San Diego County, California.
21
22         20.    Plaintiff Ryan Peterson is a natural person and a citizen of the State of
23   California, residing in San Diego County, California.
24
           21.    Plaintiff Gunfighter Tactical, LLC (“Gunfighter Tactical”), a California
25
26   limited liability corporation doing business as “Gunfighter Tactical,” is a licensed
27
     firearms retailer in the City of San Diego within San Diego County, California.
28
                                                 6
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.82 Page 7 of 56




 1         22.   Plaintiff Firearms Policy Coalition, Inc. (“FPC”) is a nonprofit
 2
     organization incorporated under the laws of Delaware with a place of business in
 3
 4   California. The purposes of FPC include defending and promoting the People’s

 5   rights, especially First and Second Amendment rights, advancing individual liberty,
 6
     and restoring freedom. FPC serves its members and the public through legislative
 7
 8   advocacy, grassroots advocacy, litigation and legal efforts, research, education,
 9
     outreach, and other programs. FPC has members in the State of California, including
10
11   in San Diego County. FPC represents its members and supporters—including

12   individual gun owners and other law-abiding persons who wish to purchase new
13
     and/or self-manufacture handguns they cannot under California’s Handgun Ban,
14
15   licensed California firearm retailers, shooting ranges, trainers and educators, and
16   others—and brings this action on behalf of itself, its members, supporters who
17
     possess all the indicia of membership, and similarly situated members of the public.
18
19         23.   Plaintiff San Diego County Gun Owners PAC (“SDCGO”) is a local
20
     political organization whose purpose is to protect and advance the Second
21
22   Amendment rights of residents of San Diego County, California, through their
23   efforts to support and elect local and state representatives who support the Second
24
     Amendment right to keep and bear arms. SDCGO’s membership and donors consist
25
26   of Second Amendment supporters, people who own guns for self-defense and sport,
27
     firearms dealers, shooting ranges, and elected officials who want to restore and
28
                                              7
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.83 Page 8 of 56




 1   protect the right to keep and bear arms in California. The interests that SDCGO seeks
 2
     to protect in this lawsuit are germane to the organization’s purposes, and, therefore,
 3
 4   SDCGO sues on its own behalf and on behalf of its members and supporters.

 5         24.    Plaintiff Citizens Committee for the Right to Keep and Bear Arms
 6
     (“CCRKBA”) is a nonprofit organization incorporated under the laws of Washington
 7
 8   with its principal place of business in Bellevue, Washington. CCRKBA is dedicated
 9
     to promoting the benefits of the right to bear arms. CCRKBA has members and
10
11   supporters nationwide, including thousands of members in California and in the

12   County of San Diego, California. CCRKBA brings this action on behalf of itself, its
13
     members, supporters who possess all the indicia of membership, and similarly
14
15   situated members of the public.
16         25.    Plaintiff Second Amendment Foundation (“SAF”) is a nonprofit
17
     educational foundation incorporated under the laws of Washington with its principal
18
19   place of business in Bellevue, Washington. SAF seeks to preserve the effectiveness
20
     of the Second Amendment through education, research, publishing, and legal action
21
22   programs focused on the Constitutional right to possess firearms, and the
23   consequences of gun control. SAF has over 650,000 members and supporters
24
     nationwide, including thousands of members in California and in the County of San
25
26   Diego, California. SAF brings this action on behalf of itself, its members, supporters
27
28
                                               8
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.84 Page 9 of 56




 1   who possess all the indicia of membership, and similarly situated members of the
 2
     public.
 3
 4         26.    Defendant Xavier Becerra is the Attorney General of the State of

 5   California, and is sued herein in his official capacity. Under Article 5, § 13 of the
 6
     California Constitution, Attorney General Becerra is the “chief law officer of the
 7
 8   State,” with a duty “to see that the laws of the state are uniformly and adequately
 9
     enforced.” Defendant Becerra is the head of the California Department of Justice
10
11   (“DOJ”). Defendant Becerra’s DOJ and its Bureau of Firearms regulate and enforce

12   state law related to the sales, transfer, possession, manufacture, and ownership of
13
     firearms. The Attorney General and DOJ maintain an office in San Diego, California.
14
15         27.    Defendant Luis Lopez is the Director of the DOJ’s Bureau of Firearms.
16   On information and belief, Defendant Lopez reports to Attorney General Becerra,
17
     and he is responsible for the various operations of the Bureau of Firearms, including
18
19   the implementation and enforcement of the statutes, regulations, and policies
20
     regarding firearm and ammunition sales, possession, transfers, as well as the
21
22   manufacture of firearms. Defendant Lopez is sued in his official capacity.
23                            JURISDICTION AND VENUE
24
           28.    This Court has jurisdiction over all claims for relief pursuant to 28
25
26   U.S.C. §§ 1331, 1343, 2201, and 2202, and 42 U.S.C. §§ 1983 and 1988, as this
27
     action seeks to redress the deprivation under color of the laws, statutes, ordinances,
28
                                               9
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.85 Page 10 of 56




 1   regulations, customs, and usages of the State of California, of the rights, privileges,
 2
     or immunities secured by the United States Constitution.
 3
 4         29.    Venue lies in this Court under 28 U.S.C. § 1391, as the events giving

 5   rise to Plaintiffs’ causes of action arose or exist in this District in which the action is
 6
     brought. Further, the venue rules of this State specifically would permit this action
 7
 8   to be filed in San Diego, since the Attorney General and California Department of
 9
     Justice maintain an office within this District; Cal. Code of Civ. Pro. § 401(1).
10
11                                STATEMENT OF FACTS

12                   California’s Regulatory Scheme and Handgun Ban
13
           30.    In California, individuals are required to purchase and transfer firearms
14
15   and ammunition through state and federally licensed dealers, like Retailer Plaintiffs,
16   in face-to-face transactions, or face serious criminal penalties.
17
           31.    Because of an onerous and burdensome regulatory scheme designed to
18
19   deny and chill the exercise of fundamental, individual rights, people in California
20
     cannot exercise their Second Amendment right to keep and bear arms without going
21
22   in person to retailers that must comply with the State’s regulatory scheme on pain of
23   criminal liability—a misdemeanor at a minimum, Cal. Pen. Code, § 19.4 (providing
24
     that, unless otherwise specified, a violation of a criminal statute constitutes a
25
26   misdemeanor)—as well as loss of their licenses to do business.
27
28
                                                 10
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.86 Page 11 of 56




 1         32.       “Where neither party to [a] [firearm] transaction holds a dealer’s license
 2
     issued pursuant to Sections 26700 to 26915, inclusive, the parties to the transaction
 3
 4   shall complete the sale, loan, or transfer of that firearm through a licensed firearms

 5   dealer pursuant to Chapter 5 (commencing with Section 28050).” Penal Code §
 6
     27545.
 7
 8         33.       A license to transact in firearms “is subject to forfeiture for a breach of
 9
     any of the prohibitions and requirements of [Article 2, Penal Code §§ 26800 –
10
11   26915]” (with some exceptions that do not apply in the instant matter). Penal Code

12   § 26800.
13
           34.       Penal Code § 28220(a) states: “Upon submission of firearm purchaser
14
15   information, the Department of Justice shall examine its records, as well as those
16   records that it is authorized to request from the State Department of State Hospitals
17
     pursuant to Section 8104 of the Welfare and Institutions Code, in order to determine
18
19   if the purchaser is a person described in subdivision (a) of Section 27535, or is
20
     prohibited by state or federal law from possessing, receiving, owning, or purchasing
21
22   a firearm.” 2
23
24
25
26
     2
        The DOJ’s multi-step, acronym-heavy background check process for firearms is
27   reviewed in detail in Silvester v. Harris, 41 F.Supp.3d 927, 947–952 (E.D. Cal.
28   2014).
                                                  11
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.87 Page 12 of 56




 1          35.     Defendants’ Department of Justice participates in the National Instant
 2
     Criminal Background Check System (NICS). Penal Code § 28220(a).
 3
 4          36.     A “Certificate of Eligibility” (“COE”) “means a certificate which states

 5   that the Department has checked its records and the records available to the
 6
     Department in the National Instant Criminal Background Check System and
 7
 8   determined that the applicant is not prohibited from acquiring or possessing firearms
 9
     pursuant to Penal Code sections 18205, 29800, 29805, 29815 through 29825, and
10
11   29900, or Welfare and Institutions Code sections 8100 and 8103, or Title 18, sections

12   921 and 922 of the United States Code, or Title 27, Part 478.32 of the Code of
13
     Federal Regulations at the time the check was performed and which ensures that a
14
15   person who handles, sells, delivers, or has under his or her custody or control any
16   ammunition, is eligible to do so pursuant to Penal Code section 30347.” 11 CCR §
17
     4031(d). See also Penal Code § 26710 and 11 CCR § 4030, et seq.
18
19          37.     “The initial COE application process includes a firearms eligibility
20
     criminal background check and issuance of a certificate, which is valid for one year.
21
22   Thereafter, the COE must be renewed annually. A COE can be revoked, at anytime,
23   if the COE holder becomes prohibited from owning/possessing firearms and
24
     ammunition.”      See   Defendants’ website      at   https://oag.ca.gov/firearms/cert-
25
26   eligibility.
27
28
                                                12
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.88 Page 13 of 56




 1         38.    On information and belief, a COE issued by Defendants’ Department
 2
     of Justice Bureau of Firearms places the certificate holder in their “Rap Back” file,
 3
 4   which would notify them immediately should the certificate holder be arrested or

 5   otherwise prohibited from purchasing or possessing firearms.
 6
           39.    Defendants’ California Department of Justice compiles, publishes, and
 7
 8   maintains “a roster listing all of the handguns that have been tested by a certified
 9
     testing laboratory, have been determined not to be unsafe handguns, and may be sold
10
11   in this state pursuant to this part,” Cal. Penal Code § 32015 (the “Roster” or “Roster

12   of Certified Handguns”).
13
           40.    Additional information on the Roster of Certified Handguns can be
14
15   found in Defendants’ regulations at California Code of Regulations, title 11, section
16   4070. California’s Handgun Ban, Cal. Penal Code §§ 31900, et seq. and 32000, et
17
     seq., and Defendants’ regulations, policies, and practices enforcing the State’s
18
19   “Unsafe Handgun Act” and self-manufacturing ban regulatory scheme, individually
20
     and collectively prevent individuals, like and including Plaintiffs, Plaintiffs’
21
22   members and supporters, and others similarly situated to them, who are not
23   prohibited from possessing or acquiring firearms, from purchasing handguns that are
24
     categorically in common use for self-defense and other lawful purposes, and thus
25
26   violate the Second and Fourteenth Amendments to the United States Constitution.
27
28
                                              13
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.89 Page 14 of 56




 1         41.    The Handgun Ban further prevents all such individuals from
 2
     manufacturing handguns in common use for self-defense and other lawful purposes.
 3
 4   Penal Code § 32000 provides, “[a] person in [California] who manufactures or

 5   causes to be manufactured, imports into the state for sale, keeps for sale, offers or
 6
     exposes for sale, gives, or lends an unsafe handgun shall be punished by
 7
 8   imprisonment in a county jail not exceeding one year.”
 9
           42.    Defendants’ Roster of Handguns Certified for Sale is available on
10
11   Defendants’ website at https://oag.ca.gov/firearms/certified-handguns/search. On

12   that web page, in a section captioned “IMPORTANT INFORMATION” (Figure 1,
13
     below), Defendants state that “Aftermarket changes or modifications made to certain
14
15   single shot pistols (i.e. changing upper receivers, connecting gas tubes) may be
16   considered manufacturing these pistols into assault weapons. See California Penal
17
     Code section 30515, subdivision (a)(1), for a list of assault weapon characteristics.
18
19   The purchaser could be in violation of Penal Code section 30600, prohibiting the
20
     manufacture of assault weapons, and Penal Code section 30605(a), prohibiting the
21
22   possession of unregistered assault weapons.”
23
24
25
26
27
28
                                              14
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.90 Page 15 of 56




 1                                       [Figure 1]
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15         43.   Defendants’ website also states that: “Alterations of a single shot pistol
16   (i.e. changing upper receivers, connecting gas tubes) may also be considered
17
     manufacturing an unsafe handgun. See California Penal Code sections 31900-31910
18
19   for the definition of unsafe handguns and 32000(a) for more information on illegal
20
     acts involving unsafe handguns.” Id.
21
22         44.   Defendants’ have also published a document titled “Legal

23   Requirements      for     Self-made      Firearms,”       available     online      at
24
     https://oag.ca.gov/system/files/attachments/press-docs/consumer-alert.pdf,       which
25
26   states in pertinent part that: “If you intend to manufacture or assemble your own
27
28
                                              15
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.91 Page 16 of 56




 1   firearm—including through the use of 3D printing—you must ensure that the firearm
 2
     is legal to possess or manufacture in California.”
 3
 4         45.    Defendants’ “Legal Requirements for Self-made Firearms” publication

 5   further states that: “Additionally, California law generally prohibits the manufacture
 6
     of unsafe handguns. A self-manufactured handgun must meet certain design features
 7
 8   under state law. A self-manufactured semiautomatic handgun, even if temporarily
 9
     altered for single-shot firing, must include safety and security features, including:
10
11   The firearm must incorporate a manually-operated safety device. The firearm must

12   meet California’s drop safety requirements. The firearm must be able to imprint
13
     certain identifying information on two locations on each cartridge case when fired.”
14
15   (Bullets and line breaks omitted.)
16         46.    Under Penal Code § 29180, et seq., the State of California’s statutes
17
     regulating the personal construction of home-built firearms, “manufacturing” or
18
19   “assembling” a firearm “means to fabricate or construct a firearm, or to fit together
20
     the component parts of a firearm to construct a firearm.”
21
22         47.    While Penal Code § 29182 generally provides that law-abiding
23   individuals in California may apply to Defendants’ and their Department of Justice
24
     permission to personally build their own otherwise-lawful firearms (see Penal Code
25
26   § 29182(e)(1)), and the Department “shall grant applications in the form of serial
27
     numbers pursuant to Section 23910 to[] persons who wish to manufacture or
28
                                              16
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.92 Page 17 of 56




 1   assemble firearms pursuant to subdivision (b) of Section 29180,” Penal Code §
 2
     29182(a)(1), the regulatory scheme “does not authorize a person, on or after July 1,
 3
 4   2018, to manufacture or assemble an unsafe handgun, as defined in Section 31910.”

 5   Penal Code § 29182(e)(2).
 6
           48.    On information and belief, Defendants’ Roster of Certified Handguns
 7
 8   available for sale to law-abiding citizens not exempt from California’s Handgun Ban
 9
     is a small fraction of the total number of handgun makes and models commercially
10
11   available throughout the vast majority of the United States, all of which are

12   constitutionally protected arms.
13
           49.    On information and belief, at the end of 2013, there were 1,273 makes
14
15   and models of approved handguns, including 883 semiautomatics, on Defendants’
16   Roster. Since then, the Defendants’ Roster has continued to shrink because of the
17
     Defendants’ enforcement of California’s Handgun Ban.
18
19         50.    Indeed, as of November 8, 2020, there were “830 handguns found”—
20
     total, of all makes, models, and permutations—on Defendants’ Roster.
21
22         51.    And now, as of January 4, 2021, there are only “779 handguns found”—
23   total, of all makes, models, and permutations—on Defendants’ Roster Ban.
24
           52.    Moreover, of those handguns, on information and belief, “about one-
25
26   third of the Roster’s total listings are comprised of makes and models that do not
27
     offer consumers substantive and material choices in the physical attributes, function,
28
                                              17
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.93 Page 18 of 56




 1   or performance of a handgun relative to another listing (i.e., a base model),” because
 2
     many of the approved handguns are merely the same handgun make and model as
 3
 4   another approved model with cosmetic difference(s). See, e.g., California's Handgun

 5   Roster: How big is it, really?, online at https://www.firearmspolicy.org/california-
 6
     handgun-roster (showing the results of a detailed analysis of the Roster as of January
 7
 8   30, 2019).
 9
           53.    Since the State’s handgun Roster regulatory scheme last faced a legal
10
11   challenge, the State of California’s legislature recently enacted an expansive

12   amendment to California’s Handgun Ban in Assembly Bill No. 2847 (2019 – 2020
13
     Reg. Sess.) (“AB 2847”) that makes it even more onerous, inter alia, by expressly
14
15   requiring the Defendants’ Department of Justice to remove three firearms from the
16   Roster that are not compliant with its current requirements for every single new
17
     firearm added to the roster.3
18
19         54.    AB 2847 further provides an exemption from the typical rulemaking
20
     process for “emergency regulations pursuant to the Administrative Procedure Act
21
22
23   3
       See also Alexei Koseff, “Bullet-tracing bill by [California Assembly-member]
24   David Chiu aims to force issue on gunmakers,” San Francisco Chronicle (March 16,
25   2020), at https://www.sfchronicle.com/politics/article/Assemblyman-Chiu-pushes-
     firearms-industry-to-15132278.php, and Alexei Koseff, “[California Governor]
26   Newsom signs bill that compels gunmakers to adopt bullet-tracing technology,” San
27   Francisco          Chronicle          (Sept.         29,         2020),        at
     https://www.sfchronicle.com/politics/article/Newsom-signs-bill-that-compels-
28   gunmakers-to-adopt-15607657.php.
                                              18
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.94 Page 19 of 56




 1   (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of
 2
     the Government Code) to implement this act.” AB 2847, Sec. 3(a).
 3
 4         55.    AB 2847 took effect on January 1, 2021, and the “[e]mergency

 5   regulations adopted pursuant to this section shall be effective … until July 1, 2022,
 6
     or until the adoption of regulations by the Attorney General through the regular
 7
 8   rulemaking process, whichever comes first.” AB 2847, Sec. 3(b).
 9
           56.    California’s Handgun Ban, as it stands today, not only forces and
10
11   requires the Defendants’ Roster to continue to shrink into oblivion, but, on

12   information and belief, even minor changes to manufacturing processes, materials,
13
     and suppliers will cause a previously-certified handgun to be removed from the
14
15   Roster by Defendants under the State’s laws and Defendants’ policies and
16   enforcement practices.
17
           57.    Worse, certified handgun models are removed from the Roster by
18
19   Defendants if the manufacturer does not pay an annual fee to maintain the model on
20
     the Defendants’ Roster. Penal Code § 32015(b)(2). On information and belief, due
21
22   to California’s Handgun Ban, just as hundreds of handgun makes and models have
23   already been removed from Defendants’ Roster, more handgun makes and models
24
     will “drop off” the Roster as manufacturers choose to update their products—as well
25
26   as their materials, processes, and supply chains—to make them more competitive in
27
     the broader civilian market throughout the United States and/or refusing to continue
28
                                              19
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.95 Page 20 of 56




 1   to pay California’s extortive annual renewal fees, making them ineligible to renew
 2
     on the Roster, further reducing the availability of constitutionally protected arms that
 3
 4   individual adults not disqualified from exercising Second Amendment rights have a

 5   fundamental right to acquire and possess.
 6
           58.     Handguns that have passed California’s tests and were certified by
 7
 8   Defendants do not become “unsafe” because the manufacturer does not pay an
 9
     annual fee.
10
11         59.     Handguns that do not have one or all of the “safety” devices as required

12   under California’s Handgun Ban are in common use for lawful purposes throughout
13
     the United States.
14
15         60.     Handguns that do not have chamber load indicators are in common use
16   for lawful purposes throughout the United States.
17
           61.     Handguns that do not have magazine disconnect mechanisms are in
18
19   common use for lawful purposes throughout the United States.
20
           62.     Handguns that do not have “microstamping” technology are in common
21
22   use for lawful purposes throughout the United States.
23         63.     Any of the attributes, systems, and “safety” devices required under
24
     California’s Handgun Ban can fail or be altered or removed by a handgun’s
25
26   possessor.
27
28
                                               20
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.96 Page 21 of 56




 1         64.   The attributes, systems, and “safety” devices required under
 2
     California’s Handgun Ban are not sufficient to guarantee a handgun’s safe use.
 3
 4         65.   The attributes, systems, and “safety” devices required under

 5   California’s Handgun Ban cannot replace safe and responsible gun handling.
 6
           66.   Microstamping technology is not a safety device.
 7
 8         67.   Microstamping technology has not been shown to viably support any
 9
     law enforcement purpose.
10
11         68.   On information and belief, as of November 8, 2020, there were no

12   commercially available semiautomatic handguns manufactured in the United States
13
     that have the microstamping technology required under California’s Handgun Ban.
14
15         69.   On information and belief, as of January 4, 2021, there are no
16   commercially available semiautomatic handguns manufactured in the United States
17
     that have the microstamping technology required under California’s Handgun Ban.
18
19         70.   On information and belief, as of November 8, 2020, there were no
20
     commercially available semiautomatic handguns manufactured in the United States
21
22   that met all of the requirements under California’s Handgun Ban.
23         71.   On information and belief, as of January 4, 2021, there are still no
24
     commercially available semiautomatic handguns manufactured in the United States
25
26   that meet all of the requirements under California’s Handgun Ban.
27
28
                                             21
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.97 Page 22 of 56




 1         72.   Sturm, Ruger & Co., Inc. (“Ruger”) is “one of the nation’s leading
 2
     manufacturers of rugged, reliable firearms for the commercial sporting market. With
 3
 4   products made in America, Ruger offers consumers almost 800 variations of more

 5   than 40 product lines. For more than 70 years, Ruger has been a model of corporate
 6
     and   community      responsibility.”   Ruger     states   on    its   website   at
 7
 8   https://ruger.com/service/faqs.html (in the “FAQS” section under the drop-down
 9
     menu for “California Residents”):
10
11               Q.    Why are Ruger® pistols that used to be available in
                 California no longer on the Roster?
12
13               [Answer] Pistols that appeared on the California Roster of
                 Handguns Certified for Sale (“Roster”) were tested and
14               approved pursuant to the regulations in effect at that time.
15               However, the California Department of Justice (CADOJ)
                 requires us to submit firearms for re-testing if we make any
16               change to the design, however small. If we change the
17               weight, dimensions, or materials of a part, then that is a
                 change that CADOJ says requires re-testing. As part of
18
                 Ruger’s program of continuous improvement, we
19               routinely make changes and enhancements to our
20               products. Any firearm that is re-tested must now
                 incorporate microstamping technology (described in
21               another FAQ). As this is not feasible, we cannot resubmit
22               any pistols after we have made a change, and the pistol is
                 dropped from the Roster by operation of law.
23
24               Q.     Why are there so few Ruger® pistols offered on the
                 roster in California?
25
26               [Answer] We at Ruger are committed to our customers in
                 California. The problem is the microstamping requirement
27
                 (described in another FAQ) in California. Because the
28               California microstamping law is impossible to comply
                                             22
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.98 Page 23 of 56




 1                with, no new Ruger® pistols (or any other manufacturer’s,
                  for that matter) have been added to the California Roster
 2
                  of Handguns Certified for Sale since the law became
 3                effective in 2013.
 4
                  Q.    What is microstamping?
 5
 6                [Answer] Microstamping is a patented process that micro-
                  laser engraves the firearm’s make, model and serial
 7                number on the tip of the gun's firing pin so that, in theory,
 8                it imprints the information on discharged cartridge cases.
                  California’s law requires that any pistol added to the roster
 9
                  includes microstamping technology that imprints this
10                information in two locations on discharged cartridge cases.
11                The technology does not work. An independent, peer-
                  reviewed study published in the professional scholarly
12                journal for forensic firearms examiners proved that the
13                concept of microstamping is unreliable and does not
                  function as the patent holder claims. It can be easily
14                defeated in mere seconds using common household tools.
15                Criminals could also simply switch the engraved firing pin
                  to a readily available unmarked spare part, thereby
16                circumventing the process. To date, no firearms have been
17                made by any manufacturer that utilizes this unproven
                  technology. Please note that we continue to work with the
18
                  National Shooting Sports Foundation (NSSF) to support
19                their efforts to overturn the California microstamping law.
20
           73.    California law requires that handgun purchasers successfully complete
21
22   a test, pay a fee, and acquire a valid FSC before they purchase and take possession
23   of any firearm, including handguns. Penal Code § 31610, et seq. See also 11 CCR §
24
     4250, et seq., and Defendants’ website at https://oag.ca.gov/firearms/fscfaqs.
25
26         74.    Defendants’ publicly available Firearms Safety Certificate (“FSC”)
27
     Study Guide, a document published by the Office of the Attorney General and
28
                                               23
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.99 Page 24 of 56




 1   California Department of Justice Bureau of Firearms, Defendants’ Spanish-language
 2
     version of the FSC Study Guide, and Defendants’ FSC “MANUAL for California
 3
 4   Firearms Dealers and DOJ Certified Instructors” are available on Defendants’

 5   website at https://oag.ca.gov/firearms/fsc.
 6
           75.    In their publicly available FSC Study Guide, Defendants state, in red
 7
 8   type: “REMEMBER: Ignorance and carelessness can result in firearm accidents.
 9
     Basic gun safety rules must be applied ALL OF THE TIME.” (Color and
10
11   capitalization in original.)

12         76.    In the Defendants’ publicly available FSC Study Guide, in the first
13
     section of Chapter 1 captioned “THE SIX BASIC GUN SAFETY RULES,” the
14
15   Guide states: “There are six basic gun safety rules for gun owners to understand and
16   practice at all times: 1. Treat all guns as if they are loaded. 2. Keep the gun pointed
17
     in the safest possible direction. 3. Keep your finger off the trigger until you are ready
18
19   to shoot. 4. Know your target, its surroundings, and beyond. 5. Know how to
20
     properly operate your gun. 6. Store your gun safely and securely to prevent
21
22   unauthorized use. Guns and ammunition should be stored separately.” (Line breaks
23   removed.)
24
           77.    Under common rules of firearm safety, and within the knowledge
25
26   required for the State’s FSC and safe handling demonstration, is the fundamental
27
     rule that all firearms must always be treated as though they are loaded.
28
                                                24
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.100 Page 25 of 56




 1         78.    It is irresponsible and unsafe to rely on “safety” devices required under
 2
     California’s Handgun Ban.
 3
 4         79.    Additionally, Defendants’ require firearm purchasers, the retailer, and

 5   the DOJ Certified Instructor licensed and permitted to proctor the test, to conduct,
 6
     successfully pass, and certify in a “Safe Handling Affidavit” (online at
 7
 8   https://oag.ca.gov/sites/all/files/agweb/pdfs/firearms/forms/hscaff.pdf) signed under
 9
     penalty of perjury, that the purchaser or transferee “performed the safe handling
10
11   demonstration as required in California Penal Code sections 26850, 26853, 26856,

12   26859, or 26860, as applicable, with the firearm (or one of the same make and model)
13
     referenced” on the Dealer’s Record of Sale (DROS) number associated with the
14
15   purchase or transfer.
16         80.    As an adequate and less restrictive measure, the State’s interest in
17
     handgun safety could be advanced by producing, providing, and encouraging
18
19   education, training, and public outreach on firearm safety, storage, and use.
20
           81.    As an adequate and less restrictive measure, the State’s interest in
21
22   handgun safety could be advanced by providing firearm locking and/or storage
23   devices.
24
           82.    Notwithstanding California’s Handgun Ban’s general prohibition
25
26   against ordinary law-abiding citizens acquiring new, constitutionally protected
27
     handguns from licensed dealers, Defendants’ ban has consistently exempted all
28
                                              25
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.101 Page 26 of 56




 1   motion picture, television, and video producers, individuals participating in
 2
     entertainment events, actors, and all employees and agents of any entity involved the
 3
 4   production of such entertainment, Pen. Code, § 32110(h), without any demonstrated

 5   or other conceivably legitimate basis for favoring this subset of individuals and
 6
     entities over the millions of ordinary law-abiding citizens seeking to exercise their
 7
 8   fundamental, individual right to keep and bear the same arms.
 9
                  How California’s Handgun Ban Impacts The Plaintiffs
10
11         83.    Plaintiff Renna is not disqualified from exercising Second Amendment

12   rights nor prohibited under state or federal law from possessing, receiving, owning,
13
     or purchasing a firearm.
14
15         84.    Plaintiff Renna is a member and supporter of Plaintiffs FPC, SDCGO,
16   CCRKBA, and SAF.
17
           85.    Plaintiff Renna has a damaged tendon in her right thumb that impacts
18
19   her ability to apply physical force.
20
           86.    The Smith & Wesson M&P® 380 SHIELD™ EZ® is specifically
21
22   designed for those with limited hand strength. On the website for the Smith &
23   Wesson      M&P®      380    SHIELD™      EZ®,     online   at   https://www.smith-
24
     wesson.com/firearms/mp-380-shield-ez-0, it states that the firearm is “Built for
25
26   personal protection and every-day carry, the M&P380 Shield EZ is chambered in
27
     380 Auto and is designed to be easy to use, featuring an easy-to-rack slide, easy-to-
28
                                              26
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.102 Page 27 of 56




 1   load magazine, and easy-to-clean design. Built for personal and home protection, the
 2
     innovative M&P380 Shield EZ pistol is the latest addition to the M&P M2.0 family
 3
 4   and provides an easy-to-use protection option for both first-time shooters and

 5   experienced handgunners alike.” The Smith & Wesson M&P® 380 SHIELD™ EZ®
 6
     that Plaintiff Renna wishes to purchase is a constitutionally protected handgun that
 7
 8   is in common use for self-defense and other lawful purposes and widely sold and
 9
     possessed outside of California.
10
11         87.    But for California’s Handgun Ban and Defendants’ active enforcement

12   thereof, Plaintiff Renna would purchase new from a licensed retailer a
13
     constitutionally protected handgun not currently on or eligible under the statutes to
14
15   be added to Defendants’ Roster, including but not limited to a Smith & Wesson
16   M&P® 380 SHIELD™ EZ®, for self-defense and other lawful purposes.
17
           88.    Plaintiff Spousta is not disqualified from exercising Second
18
19   Amendment rights nor prohibited under state or federal law from possessing,
20
     receiving, owning, or purchasing a firearm.
21
22         89.    Plaintiff Spousta possesses a valid COE issued by the Defendants’
23   Department of Justice Bureau of Firearms.
24
           90.    Plaintiff Spousta is a member and supporter of Plaintiffs FPC, SDCGO,
25
26   CCRKBA, and SAF.
27
28
                                              27
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.103 Page 28 of 56




 1         91.    But for California’s Handgun Ban and Defendants’ active enforcement
 2
     thereof, Plaintiff Spousta would purchase new from a licensed retailer a
 3
 4   constitutionally protected handgun not currently on or eligible under the statutes to

 5   be added to Defendants’ Roster, including but not limited to a Springfield Armory
 6
     Hellcat, Sig 365, CZ Scorpion, HK SP5, and/or Sig MPX for self-defense and other
 7
 8   lawful purposes.
 9
           92.    Plaintiff Jaymes is not disqualified from exercising Second Amendment
10
11   rights nor prohibited under state or federal law from possessing, receiving, owning,

12   or purchasing a firearm.
13
           93.    Plaintiff Jaymes possesses a valid COE issued by the Defendants’
14
15   Department of Justice Bureau of Firearms.
16         94.    Plaintiff Jaymes is a member and supporter of Plaintiffs FPC, SDCGO,
17
     CCRKBA, and SAF.
18
19   But for California’s Handgun Ban and Defendants’ active enforcement thereof,
20
     Plaintiff Jaymes would purchase new from a licensed retailer a constitutionally
21
22   protected handgun not currently on or eligible under the statutes to be added to
23   Defendants’ Roster, including but not limited to a Sig 365, G43X, Glock 19 Gen5,
24
     Sig P320, and/or Nighthawk Lady Hawk for self-defense and other lawful purposes.
25
26         95.    But for California’s Handgun Ban and Defendants’ active enforcement
27
     thereof, Plaintiff Jaymes would self-manufacture for her own possession and lawful
28
                                              28
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.104 Page 29 of 56




 1   use semiautomatic handguns that are constitutionally protected but not on
 2
     Defendants’ Roster or eligible to be self-manufactured under California’s Handgun
 3
 4   Ban.

 5          96.   Plaintiff L. Schwartz is not disqualified from exercising Second
 6
     Amendment rights nor prohibited under state or federal law from possessing,
 7
 8   receiving, owning, or purchasing a firearm.
 9
            97.   Plaintiff L. Schwartz holds an active license to carry a concealed
10
11   weapon (“CCW”) issued by her county sheriff, after proving “good cause” and

12   “good moral character” to her licensing authority, successfully completing a course
13
     of training on the law and firearms proficiency under § 26165, and passing an
14
15   extensive Live Scan-based background check and placement into the State’s system
16   for monitoring law enforcement contact, arrests, and criminal convictions (“Rap
17
     Back”).
18
19          98.   Plaintiff L. Schwartz is a member and supporter of Plaintiffs FPC,
20
     SDCGO, CCRKBA, and SAF.
21
22          99.   But for California’s Handgun Ban and Defendants’ active enforcement
23   thereof, Plaintiff L. Schwartz would purchase new from a licensed retailer a
24
     constitutionally protected handgun not currently on or eligible under the statutes to
25
26   be added to Defendants’ Roster, including but not limited to a Glock 19 Gen5 and/or
27
28
                                              29
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.105 Page 30 of 56




 1   Springfield Armory Hellcat, which are constitutionally protected handguns in
 2
     common use for self-defense and lawful purposes.
 3
 4         100. Plaintiff M. Schwartz is not disqualified from exercising Second

 5   Amendment rights nor prohibited under state or federal law from possessing,
 6
     receiving, owning, or purchasing a firearm.
 7
 8         101. Plaintiff M. Schwartz holds an active license to carry a concealed
 9
     weapon (“CCW”) issued by his county sheriff, after proving “good cause” and “good
10
11   moral character” to his licensing authority, successfully completing a course of

12   training on the law and firearms proficiency under § 26165 and passing an extensive
13
     Live Scan-based background check and placement into the State’s system for
14
15   monitoring law enforcement contact, arrests, and criminal convictions (“Rap Back”).
16         102. Plaintiff M. Schwartz is the Executive Director of Plaintiff San Diego
17
     County Gun Owners PAC.
18
19         103. Plaintiff M. Schwartz is a member and supporter of Plaintiffs FPC,
20
     SDCGO, CCRKBA, and SAF.
21
22         104. But for California’s Handgun Ban and Defendants’ active enforcement
23   thereof, Plaintiff M. Schwartz would purchase new from a licensed retailer a
24
     constitutionally protected handgun not currently on or eligible under the statutes to
25
26   be added to Defendants’ Roster, including but not limited to a Glock 19 Gen5 and/or
27
28
                                              30
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.106 Page 31 of 56




 1   Springfield Armory Hellcat, which are constitutionally protected handguns in
 2
     common use for self-defense and other lawful purposes.
 3
 4          105. But for California’s Handgun Ban and Defendants’ active enforcement

 5   thereof, Plaintiff M. Schwartz would self-manufacture for his own possession and
 6
     lawful use semiautomatic handguns that are constitutionally protected but not on
 7
 8   Defendants’ Roster or eligible to be self-manufactured under California’s Handgun
 9
     Ban.
10
11          106. Plaintiff Macomber is not disqualified from exercising Second

12   Amendment rights nor prohibited under state or federal law from possessing,
13
     receiving, owning, or purchasing a firearm.
14
15          107. Plaintiff Macomber holds an active license to carry a concealed weapon
16   (“CCW”) issued by his county sheriff, after proving “good cause” and “good moral
17
     character” to his licensing authority, successfully completing a course of training on
18
19   the law and firearms proficiency under § 26165 and passing an extensive Live Scan-
20
     based background check and placement into the State’s system for monitoring law
21
22   enforcement contact, arrests, and criminal convictions (“Rap Back”).
23          108. Plaintiff Macomber is a member and supporter of Plaintiffs FPC,
24
     SDCGO, CCRKBA, and SAF.
25
26          109. But for California’s Handgun Ban and Defendants’ active enforcement
27
     thereof, Plaintiff Macomber would self-manufacture for his own possession and
28
                                              31
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.107 Page 32 of 56




 1   lawful use semiautomatic handguns that are constitutionally protected but not on
 2
     Defendants’ Roster or eligible to be self-manufactured under California’s Handgun
 3
 4   Ban.

 5          110. Plaintiff Freeman is not disqualified from exercising Second
 6
     Amendment rights nor prohibited under state or federal law from possessing,
 7
 8   receiving, owning, or purchasing a firearm.
 9
            111. Plaintiff Freeman is a firearms instructor.
10
11          112. Plaintiff Freeman is a member and supporter of Plaintiffs FPC,

12   SDCGO, CCRKBA, and SAF.
13
            113. But for California’s Handgun Ban and Defendants’ active enforcement
14
15   thereof, Plaintiff Freeman would self-manufacture for his own possession and lawful
16   use semiautomatic handguns that are constitutionally protected but not on
17
     Defendants’ Roster or eligible to be self-manufactured under California’s Handgun
18
19   Ban.
20
            114. Plaintiff Bailey is not disqualified from exercising Second Amendment
21
22   rights nor prohibited under state or federal law from possessing, receiving, owning,
23   or purchasing a firearm.
24
            115. Plaintiff Bailey is the elected Mayor of Coronado, California.
25
26          116. Plaintiff Bailey is a member and supporter of Plaintiffs FPC, SDCGO,
27
     CCRKBA, and SAF.
28
                                              32
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.108 Page 33 of 56




 1         117. But for California’s Handgun Ban and Defendants’ active enforcement
 2
     thereof, Plaintiff Bailey would purchase new from a licensed retailer a
 3
 4   constitutionally protected handgun not currently on or eligible under the statutes to

 5   be added to Defendants’ Roster, including but not limited to a Glock 19 Gen5, which
 6
     is a constitutionally protected handgun in common use for self-defense and other
 7
 8   lawful purposes.
 9
           118. Plaintiff Klier is not disqualified from exercising Second Amendment
10
11   rights nor prohibited under state or federal law from possessing, receiving, owning,

12   or purchasing a firearm.
13
           119. Plaintiff Klier is a veteran of the Navy, having been disabled and
14
15   honorably discharged after serving in Iraq as a “Seabee” member of the United States
16   Naval Construction Battalions.
17
           120. Plaintiff Klier is a trained firearms instructor who owns and operates
18
19   Active Shooter Defense School (“ASDS”), which “employs the best instructors in
20
     the industry,” with “former [Navy] SEALs, Rangers, engineers, SWAT officers,
21
22   combatives instructors and current top performing competitive shooters on staff to
23   ensure students master each technique being taught.” ASDS’s “mission is to provide
24
25
26
27
28
                                              33
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.109 Page 34 of 56




 1   the most up to date tactical weapons training available to the public, law enforcement
 2
     and military.”4
 3
 4           121. Plaintiff Klier is a member and supporter of Plaintiffs FPC, SDCGO,

 5   CCRKBA, and SAF.
 6
             122. But for California’s Handgun Ban and Defendants’ active enforcement
 7
 8   thereof, Plaintiff Klier would purchase new from a licensed retailer a constitutionally
 9
     protected handgun not currently on or eligible under the statutes to be added to
10
11   Defendants’ Roster, including but not limited to a Glock 19 Gen5, which is a

12   constitutionally protected handgun in common use for self-defense and other lawful
13
     purposes.
14
15           123. But for California’s Handgun Ban and Defendants’ active enforcement
16   thereof, Plaintiff Klier would self-manufacture for his own possession and lawful
17
     use semiautomatic handguns that are constitutionally protected but not on
18
19   Defendants’ Roster or eligible to be self-manufactured under California’s Handgun
20
     Ban.
21
22           124. Plaintiff Justin Smith is not disqualified from exercising Second
23   Amendment rights nor prohibited under state or federal law from possessing,
24
     receiving, owning, or purchasing a firearm.
25
26
27   4
         See “Meet our Team” on ASDS’s website, online at https://asdschool.com/asds-
28   instructors.
                                               34
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.110 Page 35 of 56




 1          125. Plaintiff Smith is a member and supporter of Plaintiffs FPC, SDCGO,
 2
     CCRKBA, and SAF.
 3
 4          126. But for California’s Handgun Ban and Defendants’ active enforcement

 5   thereof, Plaintiff Smith would purchase new from a licensed retailer a
 6
     constitutionally protected handgun not currently on or eligible under the statutes to
 7
 8   be added to Defendants’ Roster, including but not limited to a CZ P10, Walther Q5
 9
     SF, and/or Glock 19 Gen4 and/or Gen5, which are constitutionally protected
10
11   handguns in common use for self-defense and other lawful purposes.

12          127. But for California’s Handgun Ban and Defendants’ active enforcement
13
     thereof, Plaintiff Smith would self-manufacture for his own possession and lawful
14
15   use semiautomatic handguns that are constitutionally protected but not on
16   Defendants’ Roster or eligible to be self-manufactured under California’s Handgun
17
     Ban.
18
19          128. Plaintiff Phillips is not disqualified from exercising Second
20
     Amendment rights nor prohibited under state or federal law from possessing,
21
22   receiving, owning, or purchasing a firearm.
23          129. Plaintiff Phillips possesses a current COE issued by the Defendants’
24
     Department of Justice Bureau of Firearms.
25
26
27
28
                                              35
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.111 Page 36 of 56




 1         130. Plaintiff Phillips is the President of Plaintiff PWG, a proprietor of the
 2
     business, and the individual licensee associated with the dealership and range
 3
 4   facility, including by and through the Defendants and their Bureau of Firearms.

 5         131. Plaintiff Phillips holds an active license to carry a concealed weapon
 6
     (“CCW”) issued by his county sheriff, after proving “good cause” and “good moral
 7
 8   character” to his licensing authority, successfully completing a course of training on
 9
     the law and firearms proficiency under § 26165, and passing an extensive Live Scan-
10
11   based background check and placement into the State’s system for monitoring law

12   enforcement contact, arrests, and criminal convictions (“Rap Back”).
13
           132. Plaintiff Phillips is a trained firearms instructor.
14
15         133. Plaintiff Phillips is a member and supporter of Plaintiffs FPC, SDCGO,
16   CCRKBA, and SAF.
17
           134. But for California’s Handgun Ban and Defendants’ active enforcement
18
19   thereof, Plaintiff Phillips would purchase new from a licensed retailer a
20
     constitutionally protected handgun not currently on or eligible under the statutes to
21
22   be added to Defendants’ Roster, including but not limited to a Sig Sauer P365, Sig
23   Sauer P320 M17, Glock 17 Gen5 MOS, Fabrique National Herstal 509, and/or
24
     Fabrique National Herstal FNX-9, which are constitutionally protected handguns in
25
26   common use for self-defense and other lawful purposes.
27
28
                                               36
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.112 Page 37 of 56




 1         135. Plaintiff PWG is a member and supporter of Plaintiffs FPC, SDCGO,
 2
     CCRKBA, and SAF.
 3
 4         136. Plaintiffs Phillips and PWG are a firearms dealer in Defendants’

 5   Department of Justice Centralized List of Firearms Dealers, and are federally
 6
     licensed by the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) as
 7
 8   a Federal Firearms Licensee (“FFL”).
 9
           137. Many customers and prospective customers of Plaintiffs Phillips and
10
11   PWG are interested in, have, and continue to seek to purchase constitutionally

12   protected handguns not currently on or eligible under the statutes to be added to
13
     Defendants’ Roster.
14
15         138. But for California’s Handgun Ban and Defendants’ active enforcement
16   thereof, Plaintiffs Phillips and PWG would make available for sale to their customers
17
     all of the constitutionally protected new handguns on the market that are available
18
19   outside of California but not currently on or eligible under the statutes to be added
20
     to Defendants’ Roster, and sell and transfer them to their adult customers who are
21
22   not disqualified from exercising Second Amendment rights.
23         139. Plaintiff C. Prince is not disqualified from exercising Second
24
     Amendment rights nor prohibited under state or federal law from possessing,
25
26   receiving, owning, or purchasing a firearm.
27
28
                                              37
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.113 Page 38 of 56




 1         140. Plaintiff C. Prince holds an active license to carry a concealed weapon
 2
     (“CCW”) issued by her county sheriff, after proving “good cause” and “good moral
 3
 4   character” to her licensing authority, successfully completing a course of training on

 5   the law and firearms proficiency under § 26165, and passing an extensive Live Scan-
 6
     based background check and placement into the State’s system for monitoring law
 7
 8   enforcement contact, arrests, and criminal convictions (“Rap Back”).
 9
           141. Plaintiff C. Prince is a member and supporter of Plaintiffs FPC,
10
11   SDCGO, CCRKBA, and SAF.

12         142. But for California’s Handgun Ban and Defendants’ active enforcement
13
     thereof, Plaintiff C. Prince would purchase new from a licensed retailer a
14
15   constitutionally protected handgun not currently on or eligible under the statutes to
16   be added to Defendants’ Roster, including but not limited to a Sig Sauer P365, which
17
     is a constitutionally protected handgun in common use for self-defense and other
18
19   lawful purposes.
20
           143. Plaintiff D. Prince is not disqualified from exercising Second
21
22   Amendment rights nor prohibited under state or federal law from possessing,
23   receiving, owning, or purchasing a firearm.
24
           144. Plaintiff D. Prince possesses a current COE issued by the Defendants’
25
26   Department of Justice Bureau of Firearms.
27
28
                                              38
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.114 Page 39 of 56




 1         145. Plaintiff D. Prince is an owner and manager of Plaintiff NCSC, the
 2
     proprietor of the business, and the individual licensee associated with the dealership,
 3
 4   including by and through the Defendants and their Bureau of Firearms.

 5         146. Plaintiff D. Prince holds an active license to carry a CCW issued by his
 6
     county sheriff under Penal Code § 26150, et seq., after proving “good cause” and
 7
 8   “good moral character” to that licensing authority, successfully completing a course
 9
     of training on the law and firearms proficiency under § 26165, passing an extensive
10
11   Live Scan-based Department of Justice background check, and placement into the

12   “Rap Back” system for monitoring law enforcement contact, arrests, and criminal
13
     convictions.
14
15         147. Plaintiff D. Prince is a member of Plaintiffs FPC, SDCGO, CCRKBA,
16   and SAF.
17
           148. But for California’s Handgun Ban and Defendants’ active enforcement
18
19   thereof, Plaintiff D. Prince would purchase new from a licensed retailer a
20
     constitutionally protected handgun not currently on or eligible under the statutes to
21
22   be added to Defendants’ Roster, including but not limited to a Sig Sauer P320 AXG
23   Scorpion, which is a constitutionally protected handgun in common use for self-
24
     defense and other lawful purposes.
25
26         149. Plaintiff NCSC is a federally and state-licensed firearms retailer in San
27
     Marcos, California.
28
                                               39
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.115 Page 40 of 56




 1          150. Plaintiff NCSC is a member of Plaintiffs FPC, SDCGO, CCRKBA, and
 2
     SAF.
 3
 4          151. Plaintiffs D. Prince and NCSC are a firearms dealer in Defendants’

 5   Department of Justice Centralized List of Firearms Dealers, and are federally
 6
     licensed by the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) as
 7
 8   a Federal Firearms Licensee (“FFL”).
 9
            152. Many customers and prospective customers of Plaintiffs D. Prince and
10
11   NCSC are interested in, have, and continue to seek to purchase constitutionally

12   protected handguns not currently on or eligible under the statutes to be added to
13
     Defendants’ Roster.
14
15          153. But for California’s Handgun Ban and Defendants’ active enforcement
16   thereof, Plaintiffs D. Prince and NCSC would make available for sale to their
17
     customers all of the constitutionally protected new handguns on the market that are
18
19   available outside of California but not currently on or eligible under the statutes to
20
     be added to Defendants’ Roster, and sell and transfer them to their adult customers
21
22   who are not disqualified from exercising Second Amendment rights.
23          154. Plaintiff Peterson is not disqualified from exercising Second
24
     Amendment rights nor prohibited under state or federal law from possessing,
25
26   receiving, owning, or purchasing a firearm.
27
28
                                              40
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.116 Page 41 of 56




 1         155. Plaintiff Peterson possesses a current COE issued by the Defendants’
 2
     Department of Justice Bureau of Firearms.
 3
 4         156. Plaintiff Peterson is the proprietor of and an individual licensee

 5   associated with Plaintiff Gunfighter Tactical.
 6
           157. Plaintiff Peterson is a DOJ Certified Instructor.
 7
 8         158. Plaintiff Peterson is a member and supporter of Plaintiffs FPC,
 9
     SDCGO, CCRKBA, and SAF.
10
11         159. Ironically, Plaintiff Peterson, who owns and operates a gun store

12   (Plaintiff Gunfighter Tactical), is highly trained in the safe handling of firearms, is a
13
     DOJ Certified Instructor, and sells handguns not on the Defendants’ Roster to those
14
15   who can lawfully purchase them, keeps for lawful purposes including self-defense a
16   Fabrique Nationale 509 Tactical handgun while physically inside Gunfighter
17
     Tactical, but cannot transfer that same firearm to himself—or any other law-abiding
18
19   citizen not exempt from California’s Handgun Ban—for self-defense in his home.
20
           160. But for California’s Handgun Ban and Defendants’ active enforcement
21
22   thereof, Plaintiff Peterson would purchase new from a licensed retailer a
23   constitutionally protected handgun not currently on or eligible under the statutes to
24
     be added to Defendants’ Roster, including but not limited to a Fabrique National
25
26   Herstal 509 Tactical, Sig Sauer P220 Legion (10mm), Staccato 2011, Glock 19
27
     Gen5, Glock 17 Gen5 MOS, and a Wilson Combat Elite CQB 1911 (9mm), which
28
                                                41
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.117 Page 42 of 56




 1   are constitutionally protected handguns in common use for self-defense and other
 2
     lawful purposes.
 3
 4          161. But for California’s Handgun Ban and Defendants’ active enforcement

 5   thereof, Plaintiff Peterson would self-manufacture for his own possession and lawful
 6
     use semiautomatic handguns that are constitutionally protected but not on
 7
 8   Defendants’ Roster or eligible to be self-manufactured under California’s Handgun
 9
     Ban.
10
11          162. Plaintiff Gunfighter Tactical is a member of Plaintiffs FPC, SDCGO,

12   CCRKBA, and SAF.
13
            163. Plaintiffs Peterson and Gunfighter Tactical are a firearms dealer in
14
15   Defendants’ Department of Justice Centralized List of Firearms Dealers, and are
16   federally licensed by the Bureau of Alcohol, Tobacco, Firearms, and Explosives
17
     (“ATF”) as a Federal Firearms Licensee (“FFL”).
18
19          164. Many customers and prospective customers of Plaintiffs Peterson and
20
     Gunfighter Tactical are interested in, have, and continue to seek to purchase
21
22   constitutionally protected handguns not currently on or eligible under the statutes to
23   be added to Defendants’ Roster.
24
            165. But for California’s Handgun Ban and Defendants’ active enforcement
25
26   thereof, Plaintiffs Peterson and Gunfighter Tactical would make available for sale to
27
     their customers all of the constitutionally protected new handguns on the market that
28
                                              42
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.118 Page 43 of 56




 1   are available outside of California but not currently on or eligible under the statutes
 2
     to be added to Defendants’ Roster, and sell and transfer them to their adult customers
 3
 4   who are not disqualified from exercising Second Amendment rights.

 5                             The Constitutional Rights at Stake
 6
           166. The Second Amendment to the United States Constitution provides: “A
 7
 8   well-regulated Militia being necessary to the security of a free State, the right of the
 9
     people to keep and bear Arms shall not be infringed.”
10
11         167. The Fourteenth Amendment to the United States Constitution provides

12   in pertinent part:
13
                    No state shall make or enforce any law which shall abridge
14                  the privileges or immunities of citizens of the United
15                  States; nor shall any state deprive any person of life,
                    liberty, or property, without due process of law; nor deny
16                  to any person within its jurisdiction the equal protection of
17                  the laws.
18         168. The Second Amendment is fully applicable to the States through the
19
     Fourteenth Amendment’s Due Process and Privileges or Immunities Clauses.
20
21   McDonald v. City of Chicago, 561 U.S. 742, 750 (2010); id. at 805 (Thomas, J.,
22
     concurring).
23
24         169. Individuals in California have a right to keep and bear arms, including

25   but not limited to, buying, selling, transferring, self-manufacturing or assembling,
26
     transporting, carrying, and practicing safety and proficiency with, firearms,
27
28
                                                 43
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.119 Page 44 of 56




 1   ammunition, magazines, and appurtenances, under the Second and Fourteenth
 2
     Amendments to the United States Constitution.
 3
 4          170. Millions of handguns of the category banned for sale to the State’s

 5   citizens under California’s Handgun Ban regime are commonly possessed and used
 6
     for self-defense and other lawful purposes in the vast majority of states.
 7
 8          171. Moreover, the handgun designs and platforms concomitantly banned
 9
     from personal manufacture and/or assembly by the State’s citizen under California’s
10
11   Handgun Ban regime are commonly possessed and used for self-defense and other

12   lawful purposes in the vast majority of states.
13
            172. The Second Amendment “guarantee[s] the individual right to possess
14
15   and carry weapons in case of confrontation.” District of Columbia v. Heller, 554
16   U.S. 570, 592 (2008). And it “elevates above all other interests”—including the
17
     State’s in California’s Handgun Ban—“the right of law-abiding, responsible citizens
18
19   to use arms in defense of hearth and home.” Id at 635.
20
            173. The “central” holding of the Supreme Court in Heller is “that the
21
22   Second Amendment protects a personal right to keep and bear arms for lawful
23   purposes, most notably for self-defense within the home.” McDonald, 561 U.S. at
24
     780.
25
26          174. “This decision is a freedom calculus decided long ago by Colonists who
27
     cherished individual freedom more than the subservient security of a British ruler.
28
                                               44
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.120 Page 45 of 56




 1   The freedom they fought for was not free of cost then, and it is not free now.” Duncan
 2
     v. Becerra, 366 F. Supp. 3d 1131, 1186 (S.D. Cal. 2019).
 3
 4         175. “The very enumeration of the right takes out of the hands of

 5   government—even the Third Branch of Government—the power to decide on a
 6
     case-by-case basis whether the right is really worth insisting upon.” Heller, 554 U.S.
 7
 8   at 634.
 9
           176. The fundamental, individual right to keep and bear firearms includes
10
11   the right to acquire and manufacture common, modern handguns in common use for

12   lawful purposes—indeed, arms that are lawfully sold and possessed throughout the
13
     United States—such as those the California Handgun Ban prevents common law-
14
15   abiding citizens from purchasing at a licensed retailer or manufacturing themselves.
16         177. “Just    as   the   First   Amendment      protects   modern    forms   of
17
     communications, … and the Fourth Amendment applies to modern forms of search,
18
19   … the Second Amendment extends, prima facie, to all instruments that constitute
20
     bearable arms, even those that were not in existence at the time of the founding.”
21
22   District of Columbia et al. v. Heller, 554 U.S. 570, 582 (2008) (internal citations
23   omitted).
24
           178. California’s Handgun Ban prevents law-abiding citizens, like and
25
26   including Plaintiffs, Plaintiffs’ members and supporters, and similarly situated
27
28
                                              45
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.121 Page 46 of 56




 1   members of the public, from acquiring and possessing for lawful purposes
 2
     “instruments that constitute bearable arms” protected under the Second Amendment.
 3
 4         179. The many exceptions to California’s Handgun Ban, found in Penal

 5   Code §§ 32100, et seq., undermine any purported interests in the State’s
 6
     unconstitutional regulatory scheme.
 7
 8         180. Defendants’ “Hollywood exemption” and numerous other exceptions
 9
     to California’s Handgun Ban—see, e.g., Cal. Penal Code. § 32110—further
10
11   undermine the validity of any interested claimed by the Defendants, especially given

12   the ban’s burden and impact upon millions of ordinary law-abiding citizens whose
13
     rights are certainly not less important than those of “an authorized participant” of an
14
15   entertainment production or event, or “authorized employee or agent of the entity
16   producing that production or event.” Indeed, those not subject to California’s
17
     Handgun Ban under the Defendants’ “Hollywood exemption,” for example, are not
18
19   required to be any more or differently trained than the average law-abiding citizen.
20
                                  COUNT ONE
21                        DEPRIVATION OF CIVIL RIGHTS
22                       RIGHT TO KEEP AND BEAR ARMS
                  U.S. CONST., AMENDS. II AND XIV, 42 U.S.C. § 1983
23
24         181. Plaintiffs incorporate herein by reference the foregoing paragraphs as if

25   fully set forth herein.
26
           182. There is an actual and present controversy between the parties.
27
28
                                               46
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.122 Page 47 of 56




 1         183. The Second Amendment protects “the right of the people to keep and
 2
     bear Arms.”
 3
 4         184. The Supreme Court has explained that the Amendment “protects a

 5   personal right to keep and bear arms for lawful purposes, most notably for self-
 6
     defense within the home.” McDonald v. City of Chicago, 561 U.S. 742, 780 (2010).
 7
 8         185. “The very enumeration of the [Second Amendment] right takes out of
 9
     the hands of government . . . the power to decide on a case-by-case basis whether
10
11   the right is really worth insisting upon.” Heller, 554 U.S. at 635 (emphasis in

12   original).
13
           186. The Second Amendment is not a “second-class right, subject to an
14
15   entirely different body of rules than the other Bill of Rights guarantees,” McDonald,
16   561 U.S. 742, 780, and it cannot “be singled out for special—and specially
17
     unfavorable—treatment.” Id. at 778–79.
18
19         187. The State’s interests certainly cannot and do not take priority over the
20
     Constitution’s text enshrinement of a fundamental right that “elevates above all other
21
22   interests the right of law-abiding, responsible citizens to use arms in defense of
23   hearth and home.” Heller, 554 U.S. 570 at 635.
24
           188. As to all claims made in a representative capacity herein, there are
25
26   common questions of law and fact that substantially affect the rights, duties, and
27
28
                                              47
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.123 Page 48 of 56




 1   liabilities of many similarly situated California residents and firearm retailers who
 2
     are subject to the laws, regulations, policies, practices, and customs in question.
 3
 4         189. Considerations of necessity, convenience, and justice justify relief to

 5   Plaintiffs in a representative capacity.
 6
           190. Defendants are individually and collectively responsible for the
 7
 8   formulation, issuance, implementation, and/or enforcement of the laws, regulations,
 9
     policies, practices, and customs at issue in this case.
10
11         191. Defendants have enforced and will continue to enforce California’s

12   Handgun Ban laws, regulations, policies, practices, and customs against Individual
13
     Plaintiffs, Retailer Plaintiffs and their customers, Institutional Plaintiffs’ members
14
15   and supporters, and similarly situated persons.
16         192. Defendants’ enforcement of their unconstitutional laws, regulations,
17
     policies, practices, and customs has prevented and continues to prevent Individual
18
19   Plaintiffs, Retailer Plaintiffs’ customers, Institutional Plaintiffs’ members and
20
     supporters, and other similarly situated adults from purchasing new constitutionally
21
22   protected handguns in violation of their rights protected under the Second and
23   Fourteenth Amendments to the United States Constitution.
24
           193. Defendants’ enforcement of their unconstitutional laws, regulations,
25
26   policies, practices, and customs has prevented and continues to prevent Individual
27
     Plaintiffs, Retailer Plaintiffs’ customers, Institutional Plaintiffs’ members and
28
                                                48
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.124 Page 49 of 56




 1   supporters, and other similarly situated adults from self-manufacturing new
 2
     constitutionally protected handguns, in violation of their rights protected under the
 3
 4   Second and Fourteenth Amendments to the United States Constitution.

 5         194. Defendants’ laws, regulations, policies, practices, customs, and
 6
     ongoing enforcement against Individual Plaintiffs, Retailer Plaintiffs’ customers,
 7
 8   Institutional Plaintiffs’ members and supporters, and other similarly situated adults
 9
     prevent all law-abiding people from lawfully self-manufacturing virtually all
10
11   handguns, including semiautomatic handguns without microstamping technology,

12   on pain of criminal sanction.
13
           195. Individual Plaintiffs, Retailer Plaintiffs and their customers, and
14
15   Institutional Plaintiffs’ members and supporters reasonably fear that Defendants will
16   enforce their laws, regulations, policies, practices, and customs, including associated
17
     criminal laws and civil penalties, against them should they violate California’s
18
19   Handgun Ban.
20
           196. 42 U.S.C. § 1983 creates a cause of action against state actors who
21
22   deprive individuals of federal constitutional rights under color of state law.
23         197. Defendants, individually and collectively, and under color of State law
24
     at all relevant times, have deprived the fundamental constitutional rights, privileges,
25
26   and immunities of citizenship of adult persons in the State of California not
27
     disqualified from exercising their fundamental, individual right to keep and bear
28
                                               49
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.125 Page 50 of 56




 1   arms, including Individual Plaintiffs, Retailer Plaintiffs’ customers, Institutional
 2
     Plaintiffs’ members and supporters, and all similarly situated individuals, through
 3
 4   Defendants’ enforcement and implementation of California’s Handgun Ban, which

 5   has denied, and will continue to infringe upon and prevent by criminal sanction, the
 6
     exercise of the fundamental right to keep and bear arms unless and until redressed
 7
 8   through the relief Plaintiffs seek herein.
 9
           198. For all the reasons asserted herein, Defendants have acted in violation
10
11   of, and continue to act in violation of, 42 U.S.C. § 1983, compelling the relief

12   Plaintiffs seek.
13
                                      COUNT TWO
14                          DEPRIVATION OF CIVIL RIGHTS
15                           RIGHT TO EQUAL PROTECTION
                        U.S. CONST., AMEND. XIV, 42 U.S.C. § 1983
16
17         199. Plaintiffs incorporate herein by reference the foregoing paragraphs as if
18
     fully set forth herein.
19
20         200. There is an actual and present controversy between the parties.

21         201. The Fourteenth Amendment to the United States Constitution provides
22
     that no State shall deny to any person the equal protection of the laws.
23
24         202. Among other exemptions, Cal. Penal Code § 32110 enumerates eleven
25   (11) different exceptions to California’s Handgun Ban.
26
           203. Indeed, Cal. Penal Code § 32110(h) completely exempts from
27
28   California’s Handgun Ban “[t]he sale, loan, or transfer of any semiautomatic pistol
                                                  50
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.126 Page 51 of 56




 1   that is to be used solely as a prop during the course of a motion picture, television,
 2
     or video production by an authorized participant therein in the course of making that
 3
 4   production or event or by an authorized employee or agent of the entity producing

 5   that production or event.”
 6
              204. The State of California, through many elected members of the
 7
 8   Legislature and governors, has a history of catering to its privileged and politically
 9
     powerful friends in Hollywood by exempting them from gun control laws that would
10
11   otherwise apply to them. See, e.g., “The ‘Hollywood’ Gun Control Loophole,”

12   online      at   https://www.firearmspolicy.org/the-hollywood-gun-control-loophole
13
     (describing more than a dozen such exemptions).
14
15            205. California’s Handgun Ban, and its exception that applies to participants
16   in entertainment events, such as, but not limited to, actors and actresses, and other
17
     studio employees and contractors, provides just such an example.
18
19            206. The Cal. Penal Code § 32110(h) exception to the Handgun Ban cannot
20
     survive scrutiny under any standard of review. There is no rational basis to allow a
21
22   Hollywood actor, temporarily or otherwise, to take possession of and use an off-
23   Roster handgun, merely by virtue of his or her status as a contractor or employee of
24
     a movie or television production studio, while denying the same to millions of law-
25
26   abiding California citizens who have a fundamental, individual right to keep and
27
     bear modern, off-Roster handguns for self-defense.
28
                                                51
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.127 Page 52 of 56




 1         207. Because California’s Handgun Ban implicates the Second Amendment
 2
     rights of law-abiding people, this Court must apply heightened scrutiny in its review
 3
 4   of the ban’s unequal application to law-abiding adults, such as Individual Plaintiffs,

 5   the members and supporters of Institutional Plaintiffs, and the customers of Retailer
 6
     Plaintiffs, who are in all relevant ways similarly situated to those who are exempted
 7
 8   from Defendants’ enforcement of California’s Handgun Ban.
 9
           208. Defendants’ policies that they seek to enforce are discriminatory,
10
11   favoring through exemption a selected group of politically favored citizens while

12   against the great majority of law-abiding California citizens who have a need,
13
     demonstrable utility for, and a constitutional right to acquire and use all legal
14
15   firearms, including handguns excluded from the Defendants’ handgun Roster, for
16   self-defense and other lawful purposes.
17
           209. 42 U.S.C. § 1983 creates a cause of action against state actors who
18
19   deprive individuals of federal constitutional rights under color of state law.
20
           210. Defendants, individually and collectively, and under color of State law
21
22   at all relevant times, have deprived the fundamental constitutional rights, privileges,
23   and immunities of citizenship of adult persons in the State of California not
24
     disqualified from exercising their fundamental, individual right to keep and bear
25
26   arms, including Individual Plaintiffs, Retailer Plaintiffs’ customers, Institutional
27
     Plaintiffs’ members and supporters, and all similarly situated individuals, through
28
                                               52
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.128 Page 53 of 56




 1   Defendants’ enforcement and implementation of California’s Handgun Ban, which
 2
     has denied, and will continue to infringe upon and prevent by criminal sanction, the
 3
 4   exercise of the fundamental right to keep and bear arms through the ban’s prohibition

 5   against the sale and transfer of off-Roster handguns to some individuals while
 6
     allowing others, including but not limited to “an authorized participant [of an
 7
 8   entertainment production or event] in the course of making that production or event
 9
     or by an authorized employee or agent of the entity producing that production or
10
11   event,” in violation of the right to equal protection of the laws, and are thus causing

12   injury and damage that is actionable under 42 U.S.C. § 1983.
13
           211. For all the reasons asserted herein, Defendants have acted in violation
14
15   of, and continue to act in violation of, 42 U.S.C. § 1983, compelling the relief
16   Plaintiffs seek.
17
                                   PRAYER FOR RELIEF
18
19         WHEREFORE, Plaintiffs pray for the following relief:
20
           1.     A declaratory judgment that Cal. Penal Code §§ 31900, et seq. and
21
22   32000, et seq., Defendants’ regulations issued pursuant thereto, and Defendants’
23   related enforcement policies, practices, and customs, individually and collectively
24
     prevent Individual Plaintiffs, Retailer Plaintiffs’ customers, Institutional Plaintiffs’
25
26   members and supporters, and ordinary citizens not disqualified from exercising
27
     Second Amendment rights from purchasing new, constitutionally protected
28
                                               53
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.129 Page 54 of 56




 1   handguns in violation of their right to keep and bear arms protected under the Second
 2
     and Fourteenth Amendments to the United States Constitution;
 3
 4         2.     A declaratory judgment that Cal. Penal Code §§ 31900, et seq., 32000,

 5   et seq., and 29182(e)(2), Defendants’ regulations issued pursuant thereto, and
 6
     Defendants’ related enforcement policies, practices, and customs, individually and
 7
 8   collectively prevent Individual Plaintiffs, Retailer Plaintiffs’ customers, Institutional
 9
     Plaintiffs’ members and supporters, and ordinary citizens not disqualified from
10
11   exercising Second Amendment rights from self-manufacturing new, constitutionally

12   protected handguns in violation of their right to keep and bear arms protected under
13
     the Second and Fourteenth Amendments to the United States Constitution;
14
15         3.     A declaratory judgment that Cal. Penal Code §§ 31900, et seq. and
16   32000, et seq., Defendants’ regulations issued pursuant thereto, and Defendants’
17
     related enforcement policies, practices, and customs, individually and collectively
18
19   prevent Individual Plaintiffs, Retailer Plaintiffs’ customers, Institutional Plaintiffs’
20
     members and supporters, and ordinary citizens not disqualified from exercising
21
22   Second Amendment rights from purchasing new, constitutionally protected
23   handguns that are not on Defendants’ Roster while establishing exemptions for
24
     statutorily-created classes of individuals arbitrarily favored by the State of California
25
26   in violation of the right to equal protection of the laws guaranteed under the
27
     Fourteenth Amendment to the United States Constitution;
28
                                                54
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.130 Page 55 of 56




 1         4.     A preliminary and permanent injunction restraining Defendants and
 2
     their officers, agents, servants, employees, and all persons in concert or participation
 3
 4   with them, and all persons who have notice of the injunction, from enforcing Cal.

 5   Penal Code §§ 31900, et seq. and 32000, et seq., Defendants’ regulations issued
 6
     pursuant thereto, and Defendants’ related enforcement policies, practices, that
 7
 8   individually and collectively prevent Individual Plaintiffs, Retailer Plaintiffs’
 9
     customers, Institutional Plaintiffs’ members and supporters, and ordinary citizens
10
11   not disqualified from exercising Second Amendment rights from purchasing new,

12   constitutionally protected handguns that are not on Defendants’ Roster;
13
           5.     A preliminary and permanent injunction restraining Defendants and
14
15   their officers, agents, servants, employees, and all persons in concert or participation
16   with them, and all persons who have notice of the injunction, from enforcing Cal.
17
     Penal Code §§ 31900, et seq., 32000, et seq., and 29182(e)(2), Defendants’
18
19   regulations issued pursuant thereto, and Defendants’ related enforcement policies,
20
     practices, that individually and collectively prevent Individual Plaintiffs, Retailer
21
22   Plaintiffs’ customers, Institutional Plaintiffs’ members and supporters, and ordinary
23   citizens not disqualified from exercising Second Amendment rights from self-
24
     manufacturing new, constitutionally protected handguns that are not on Defendants’
25
26   Roster;
27
28
                                               55
Case 3:20-cv-02190-DMS-DEB Document 10 Filed 01/04/21 PageID.131 Page 56 of 56




 1         6.     A preliminary and permanent injunction restraining Defendants and
 2
     their officers, agents, servants, employees, and all persons in concert or participation
 3
 4   with them, and all persons who have notice of the injunction, from enforcing

 5   exemptions to California’s Handgun Ban for statutorily-created classes of
 6
     individuals arbitrarily favored by the State of California in violation of the right to
 7
 8   equal protection of the laws guaranteed under the Fourteenth Amendment to the
 9
     United States Constitution;
10
11         7.     All other and further legal and equitable relief, including injunctive

12   relief, against Defendants as necessary to effectuate the Court’s judgment, or as the
13
     Court otherwise deems just and equitable; and,
14
15         8.     Attorney’s fees and costs pursuant to 42 U.S.C. § 1988 and any other
16   applicable law.
17
18
19         Respectfully submitted this 4th day of January 2021.
20
                                              /s/Raymond M. DiGuiseppe
21
                                              Raymond M. DiGuiseppe
22                                            The DiGuiseppe Law Firm, P.C.
23                                            4320 Southport-Supply Road, Suite 300
                                              Southport, NC 28461
24                                            Tel.: 910-713-8804
25                                            Email: law.rmd@gmail.com
                                              Attorney for Plaintiffs
26
27
28
                                               56
